DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 3-5, 7, 11, 16, 39, 42, 44, and 45 were examined upon their merits. Claims 25-26 have been cancelled;  Claims 3, 5, 7, 11, 16, 39, 42, and 44-45  have been amended and Claims 64-67 have been newly added by way of the amendment filed on July 1, 2022.  The elected species of claims 3 and 5 is SEQ ID NO: 295; the elected species of claim 16 is KRAS, HRAS and NRAS; and the elected species of claim 39 is KRAS (UniProtKB P01116). 
The species of subgroups a. through e. were meant to be corresponding to the peptide elected in part (A), however, Applicant has elected different proteins for claims 13 and 25-26.  Since these claims further limit “the peptide” of claim 3, all of the depending claims should read upon the peptide of SEQ ID NO: 295.  An interview, to clarify this position, was requested by the examiner but Applicant’s representative did not respond in a timely manner.
Claims 1, 13, 14, 17-19, 47 and 63 are withdrawn.
Claims 3, 5, 7, 11, 16, 39, 42, 44-45 and 64-67 are examined.
The amendments to the claims have overcome the Objections to the claims set forth in the previous action. 
			Improper Markush Grouping Rejection
Claims 16 and 39 stand as rejected on the basis that it contains an improper Markush grouping of alternatives for reasons of record in the previous Office action.  
Applicant asserts this is a proper Markush grouping because the species belong to the same art-recognized class – proteins; and all have RAS-RAF-MAPK pathway common use (bridging pages 14-15 of Remarks file July 1, 2022).
This is not persuasive because MPEP 2117 II. states, “Where a Markush grouping describes part of a … process, the members following ‘selected from the group consisting of’ (or a similar introductory phrase) must be substitutable, one for the other.”  This is not the case here.  Different species within a signaling pathway are not obvious variants of one another, and substituting the different species for each other would constitute materially distinct processes.
The rejection is maintained. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112 (new, necessitated by amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, the rejection of Claims 42, 44, and 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because Applicant states on pages 17-18 of Remarks, “Any method in the arts has inherent limits of detection and limits of quantification.  One of ordinary skill in the art would understand claim 3 to comprise the essential steps of the method while claim 42 provides the limits of said method”, namely, a limit of detection ranging from 0.4 fmol to 2000 fmol. Thus, the record makes clear Applicant position that there is no manipulative difference (i.e. steps) between claims 3 and 42/44/45, and claims 42, 44 and 45 recite the “inherent” detection limits of the claimed method.
However, as currently amended, Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 7 recites “wherein the at least one labeled internal standard peptide further comprises a first and a second detectably labelled internal standard peptide …”.  It is unclear how the at least one labeled standard can comprise two labelled standards. The scope is entirely unclear.

Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As currently amended, Claims 3, 5, 7, 11, 16, 39, 42, 44-45 and 64-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process abstract idea without significantly more. The claim(s) recite(s) detecting the quantity of at least three RAS-RAF-MAPK pathway proteins in biological samples via immune-MS techniques, also called multiple or selected reaction monitoring MRM or SRM. This is merely observation of a natural phenomenon judicial exception.  The invention does not integrate this judicial exception into any practical application (i.e. a particular treatment/prophylaxis).  There is no evidence of any considerations from MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h) demonstrating integration. Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements recited in addition to the judicial exception are a RAS/RAF/MAPK peptide and detectably labelled internal standards, which were well-understood, routine and conventional elements prior to filing.
	The claims are directed to a process, which is a statutory category of invention (STEP 1: YES).
The claims recite detecting the quantity of at least three RAS-RAF-MAPK pathway proteins in biological samples via an immune-MS assay.  In Sequenom (at IV) the Court notes: “It is important to note that the ' 540 patent does not merely claim uses or applications of cffDNA, it claims methods for detecting the natural phenomenon. Because generally one must be able to find a natural phenomenon to use it and apply it, claims covering the only commercially viable way of detecting that phenomenon do carry a substantial risk of preempting all practical uses of it.”  The case law is directly applicable to the instant claims because the invention is directed to merely observing a natural phenomenon, without integrating that natural phenomenon into a practical application.  Patenting the invention would preempt all efforts to quantify RAS RAF MAPK pathway proteins in cancer research, such as the NCI’s RAS Initiative which began in 2013 and the Clinical Proteomic Tumor Analysis Consortium (CPTAC) Assay Portal (2014) both of which are in the public domain.
The instant specification discloses the antibodies were known and commercially available prior to the effective filing date of the application (see Table 1 pages 13-29 and ThermoScientific kits for immunoprecipitation of 78 RAS RAF MAPK proteins at [0089], LC-MS kits at [0094], and MS data analysis comprising ThermoScientific’s Proteome Discoverer 1.4 at [0096]).  The specification appears to present no novel immune-MS technique (see paragraphs [0063]-[0065]).   Therefore, the steps/elements recited in addition to the judicial exception were all known and/or commercially available prior to the effective filing date of the application.  (Berkheimer memo III.1.)

The claims have been significantly amended, and the claim listing included in the rejection has also changed.  Applicants argues, in general, that since the peptides are physical objects and the method uses a particular machine, then this renders the claim eligible subject matter (Remarks pgs. 18-19). Applicant asserts the Guidance “does not require satisfaction of more than one consideration” for eligibility (pg. 19 at B.).
This is not persuasive.  The two prong test requires either integration of the judicial exception into a practical application for eligibility; or, barring integration, the steps/elements recited in addition to the judicial exception must amount to significantly more than what was well-understood, routine and conventional at the effective filing date of the application. As stated above, the instant claims fail to provide any evidence of integration into a practical application. Nor has Applicant provided any with Remarks.  Therefore the claims are directed to detecting the natural phenomenon itself – namely, detecting inherent levels of RAS RAF MAPK proteins in a biological sample.
While the claims require a machine they recite its use at a high level generality because independent claim 3 recites only “via mass spectrometry”, which was a well-understood, routine and conventional at the effective filing date of the application (see PATEL B, et al: "Quantitative analysis of IGF 1R/AKT/mTOR pathway using multiplex immunoprecipitation and targeted mass spectrometry", Thermo Scientific, 15 July 2016 (2016-07-15), pages 1-3, XP055470279, Retrieved from the Internet: URL: https://assets.thermofisher.com/TFS-Assets/C MD/posters/PN-64456-LC-MS-AKT-mTOR-Pathway-I|mmunoprecipitation-ASMS201 5-PN64456-EN pdf, [retrieved on 2018-04-25]; and, ROGERS J.C: "Quantitative Analysis of Two cancer Signalling Pathways Using Multiplex-Immunoprecipitation and Targeted Mass Spectrometry", 1 January 2015 (2015-01-01), XP055470285, ThermoFisher, ISBN: 978-1-4939-2210-9, Retrieved from the Internet: URL: https://assets.thermofisher.com/TFS-Assets/CMD/Reference-Materials/PP-IP-MS-Signaling-Pathways-HUP02017-EN. pdf. Both cited on the IDS filed 11/11/2019).  The two methods demonstrated whole proteome MS that resulted in quantification of many of the same proteins of the claimed pathway.  The methods demonstrate the what was well-understood, routine and conventional prior to the effective filing date of the instant application.  (Berkheimer memo III.3.) Therefore, the elements alone or in combination are not enough to amount to significantly more than the judicial exception itself. (STEP 2B: NO)
For all of these reasons, claims 3, 5, 7, 11, 16, 39, 42, 44-45 and 64-67 do not read upon patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As currently amended to require at least three pathway markers, Claims 3, 5, 11, 16, 39 42, 44, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., PNAS, vol. 108, no. 6: 2444–2449 published February 8, 2011.
Applicant’s remarks pertaining to the Keller art of record are moot in view of claim amendments and the new prior art necessitated by amendment.  
Regarding independent claim 3: Wang and colleagues teach “isolating at least three RAS-RAF-MAPK pathway proteins from biological sample (claim 3, part a) by reacting the sample with antibody-conjugated beads, eluting the proteins from the beads and trypsin digesting (claim 3 part b) (See Figure 1 for schematic of Wang method).  The method of Wang goes on to react the unlabeled proteins with “heavy-isotope labelled control peptides”  - namely isotope labelled peptides from WT Ras, KRAS, NRAS and HRAS (see Table S1) – and perform triple quadrupole mass spectrometry (Figure 1 and Supplement pg. 2 of 6, “Full-Scan LC-MS/MS…”) to quantify (instant claim 3e) at least three pathway proteins: Ras, K-Ras, N-Ras and H-Ras (Table S1).  
Regarding claim 5, and the elected species of SEQ ID NO: 295 (SFEDIHHYR): The Wang reference discloses this same peptide for quantification of H-Ras (pg. 2446, second column, line 15). 
Regarding claim 11: the Wang reference teaches, “Heavy isotope-labeled synthetic peptides can serve as internal controls for such experiments, increasing the confidence of identification and facilitating absolute quantification (9,30, 31). We therefore synthesized peptides labeled at their C terminus with 13C/15N-lysine or 13C/15N -arginine as internal controls.”  Thus, teaching the 13C and 15N isotope labels of the claim.
Regarding claims 16 and 39: The method of Wang determines the specific quantities of KRAS, HRAS and NRAS (see Wang Table S1), each of which appears in the list of instant claim 39, and therefore qualifies as the “at least three” pathway proteins required by the claims.
Regarding claims 42, 44 and 45: the claims recite 0.04 fmol to 2000 fmol, which convert to the range of 40 attomols to 2 picomols.  The Wang et al. reference discloses MS-based technologies can detect attomole quantities of proteins (pg. 2444, Results, first sentence). Figures 3D,E and F demonstrate detection of between ~250 to 2000 fmole, which is well-within the claimed ranges of the instant claims.
 
Therefore the methods of the invention fail to distinguish over the methods disclosed in the prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7, 11, 16, 39, 42, 44, 45 and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., as applied to claims 3-5, 11, 16, 39, 42, 44, 45 and 64-67 above, and further in view of Patel et al. and Rogers et al cited above and both appearing on the IDS filed 11/11/2019.
The reasoning for the anticipation rejection of claims 3-5, 11, 16, 39, 42, 44, and 45 over Wang is set forth as above.
 The only elements that Wang is silent on is the detection of phosphorylated as well as non-phosphorylated proteins (instant claim 7); and “determining the quantity of at least eleven”, “twelve”, “eighteen”, and “twenty-five” peptides (claims 64-67).
The Patel et al. reference remedies this deficiency by teaching detection, using the same method as disclosed in Wang: immune-enriched IP, followed by digestion with trypsin and analyzed using nanoLC-MS/MS with heavy-isotope-labeled, quantitative peptide standards used in the SRM or MRM assays for absolute quantitation (see Patel, Figure 2). Patel quantify proteins in the EGFR/PI3K/AKT/mTOR pathway (Introduction and Figure 1), which overlaps in scope with the markers of instant claim 39.  The reference also discloses detection of phosphorylated and non-phosphorylated proteins (Methods, Immunoprecipitation and MS Sample Preparation, line 2 “total AKT, phospho AKT” and Figure 3). This teaches the method of instant claim 7. 
While the Wang reference disclosed 6 proteins within the RAS-RAF-MAPK pathway, which anticipates the “at least three” of the instant claims, the Patel reference discloses quantification of many more proteins within this pathway: AKT1, AKT2, MTOR, PIK3CA, PTEN, EGFR, IR, lGF1R, IRS1, PIK3R1, GSK3b, PRAS40, TSC2 and p70S6K (first page, “Overview”, “Methods”, lines 5-6). The six proteins disclosed in Wang in combination with fourteen proteins of Patel account for “determining the quantity of at least eleven”, “twelve”, and “eighteen” pathway proteins, as recited by instant claims 64-66.
The Rogers et al. prior art reference is relied upon as prior art that the same IP-MS methods could be used to quantify many more proteins within this pathway; pages 12-14 of Rogers discloses at least 24 more proteins.
Therefore, in combination the teachings of Wang, Patel and Rogers render the instant claims unpatentable.  Since each of the elements were merely acting in the same way as disclosed individually, combining IP kits for the MS detection of more pathway proteins could have been performed without any further experimentation.  Motivation to combine is explicit in the Rogers reference (pgs. 14 and 24) wherein it teaches broader coverage of known cancer signaling pathway proteins is possible with IP-MS. 
Therefore, the method is rendered obvious in view of what was known in the art and could have been performed through routine experimentation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  3-5, 7, 11, 16, 39, 42, 44, 45 and 64-67 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/971487.  The copending claims are directed to a generic method for detecting one or more target protein(s) in a biological sample, comprising a. enriching the target protein(s) from a biological sample by binding the target protein, treating the enriched target protein(s) with a first enzymatic digestion, then digesting the target protein(s) in a second enzymatic digestion, wherein the second enzymatic digestion is allowed to proceed for up to 4 to 18 hours; and detecting one or more target protein(s) in the sample, which varies only in the requirement of a second enzymatic digestion.  However, the instant claims comprise a first digestion and have open-ended language (“Comprising”) that does not exclude additional digestive steps.  
This is a provisional nonstatutory double patenting rejection.

	Conclusion
	 No claims is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Art made of record but not the basis of rejection:
Bomgarden et al. "Multiplex quantitative analysis using NeuCode SILAC metabolic labeling of signaling protein targets" published online 2017. Retrieved at https://assets.fishersci.com/TFS-Assets/CMD/posters/PO-65033-NeuCode-SILAC-Protein-Targets-ASMS2017-PO65033-EN.pdf; and,
 Patel et al. “Characterization of antibody specificity using immunoprecipitation and mass spectrometry” published online 2016, Retrieved from <https://analysis.rs/wp-content/uploads/2022/01/PG1568-PJT1873-COL31339-IP-MS-App-Note-Global-FHR-min.pdf>  The ThermoScientific posters disclose the method of the claims and teaches enrichment and detection of HRAS, NRAS and KRAS of instant claim 16 and at least 25 pathway proteins as required by new claim 67 (see Bomgarden poster Figure 4 and “KRAS” and “NRAS” on y axis of Patel figure 3A).  The Bomgarden method uses the identical method of the instant specification comprising the ThermoScientific IP kit and MS solutions and data analysis kits, therefore the limits of detection are identical.  Authorship for these two articles is less than the inventive entity, but since they recite at least one inventor, they are excluded as prior art under the 120(b)(1) exception.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649